MEMORANDUM **
Jesus Adorno Sanchez, a native and citizen of Mexico, petitions pro se for review of a June 14, 2005, order of the Board of Immigration Appeals denying his motion to reopen and reconsider the Board’s March 31, 2005, order dismissing his appeal of an immigration judge’s denial of cancellation of removal.
To the extent Adorno Sanchez challenges the Board’s determination that Adorno Sanchez failed to submit any relevant documentation in support of his motion, as required by 8 C.F.R. § 1003.2(c), we have jurisdiction, Fernandez v. Gonzales, 439 F.3d 592, 601 (9th Cir.2006) (explaining that BIA decisions applying the evidentiary requirements for motions to reopen contained in 8 C.F.R. § 1003.2(c)(1) are reviewable), and we find no abuse of discretion. Celis-Castellano v. Ashcroft, 298 F.3d 888, 890 (9th Cir.2002) (reviewing denial of a motion to reopen for abuse of discretion).
We lack jurisdiction, however, to entertain Adorno Sanchez’s assignment of error to the Board’s discretionary determination that he failed to establish the requisite exceptional and extremely unusual hardship to his United States citizen children. Fernandez, supra, at 600 (holding that 8 U.S.C. § 1252(a)(2)(B)(i) bars review of the denial of a motion to reopen where the question presented is essentially the same discretionary hardship issue decided in the decision as to which reconsideration is sought).
PETITION FOR REVIEW DISMISSED IN PART, DENIED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.